Title: To George Washington from John Leamy, 30 April 1794
From: Leamy, John
To: Washington, George


          
            Philadelphia April 30th 1794.
          
          The Memorial of John Leamy, merchant and Citizen of the United States respectfully
            sheweth
          That the said John Leamy has Property to the Amount of Sixty thousand Dollars now lying
            at the Havana, ariseing from shipments made from this Port, & only waiting proper
            conveyances to bring it hither, but that no Vessells are expected from that Port by
            which his said Property may be remitted to him.
          That if the United States be forced into a War while so much of his Property remains
            out of his reach, your Memorialist’s total ruin must be the inevitable consequence.
          That he has a ship now lying in this Port, the Mary, Henry Stephens Master, burthen Two
            Hundred & nine Tons, which he wishes leave to send to Ballast to the Havana for the
            sole purpose of bringing home his said Property.
          Your Memorialist therefore prays that you will be pleased to take the foregoing
            circumstances into consideration & to grant him Permission to send out his said
            Vessell for the purpose aforesaid under such restrictions as you shall think proper to
            direct and your memorialist as in duty bound will for ever pray.
          
            John Leamy
          
        